 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
CURT[S DEWAYNE MOORE and )
PATRICIA GRANT MOORE, )
Plaintiffs, )
)
v. ) JUDGMENT
)
) No. 5117-CV-542-FL
DENISE M. FRAZIER, L. FRANCIS )
CISSNA, ELAINE DUKE, JEFF )
SESSIONS. )
Defendants. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss for lack of subject matter jurisdiction and for
failure to State a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the court’s order entered
November 26, 2018, and for the reasons set forth more specifically therein, that defendants’
motion to dismiss is GRANTED for lack of subject matter jurisdiction

This Judgment Filed and Entered on November 26a 2018a and Cogies To:
Jorgelina E. Araneda (Via CM/ECF Notice of Electronic Filing)

Matthew Lee Fesak (via CM/ECF Notice of Electronic Filing)

November 26, 2018 PETER A. MOORE, JR., CLERK

/s/ Susan W. TrinD
(By) Susan W. Tripp, Deputy Clerk

 

 

